Exhibit 10.5

LM FUNDING AMERICA, INC.

2015 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

      Dear                                              :

You have been granted an option (this “Option”) to purchase shares of the common
stock of LM Funding America, Inc. (the “Company”) pursuant to the Company’s 2015
Omnibus Incentive Plan (the “Plan”) and this Stock Option Award Agreement (this
“Option Agreement”). This Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Additional provisions
regarding this Option and definitions of capitalized terms used and not defined
in this Option Agreement can be found in the Plan.

 

Grant Date: _____________ ___, 20__ Type of Option:

€ Incentive Stock Option

€ Nonqualified Stock Option

Number of Option Shares: ____________ Exercise Price per Share: $__.__ Term:

This Option shall expire on the tenth anniversary of the Grant Date (the
“Expiration Date”), unless terminated earlier pursuant to the terms of this
Option Agreement or the Plan. Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and is granted to an employee who, at
the time of the grant, owns (directly or indirectly, within the meaning of Code
Section 424(d)) more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Subsidiary, then the Expiration
Date shall mean the fifth anniversary of the Grant Date.

 

Upon termination or expiration of this Option, all your rights hereunder shall
cease.

Vesting:

This Option will vest with respect to one third (1/3) of the total number of
Option Shares on each of the first three (3) anniversaries of the Grant Date,
provided that you are continuously employed with or in the service of the
Company or its Affiliates through the applicable anniversary date.

 

The vesting of this Option may be accelerated in the Administrator’s sole
discretion if it determines circumstances so warrant.



--------------------------------------------------------------------------------

Termination of Employment:

The following conditions apply in the event that your employment or service with
the Company and its Affiliates is terminated prior to the Expiration Date of
this Option. In no event, however, will the time periods described herein extend
the term of this Option beyond its Expiration Date or beyond the date this
Option is otherwise cancelled or terminates pursuant to the provisions of the
Plan.

 

a.      Termination Other than As a Result of Death, Disability or Cause. If
your employment or service terminates (at a time when you could not have been
terminated for Cause) other than by reason of your death or Disability and other
than for Cause, then the unvested portion of this Option shall automatically
terminate immediately and the vested portion of this Option shall automatically
terminate 90 days after the date of such termination.

 

b.      Termination for Cause. If your employment or service terminates for
Cause, then this Option shall automatically terminate immediately on the date of
such termination.

 

c.      Termination As a Result of Death or Disability. If your employment or
service terminates by reason of your death or Disability (at a time when you
could not have been terminated for Cause), then the unvested portion of this
Option shall automatically terminate immediately and the vested portion of this
Option shall automatically terminate 12 months after such termination.

 

d.      Determination of Cause After Termination. Notwithstanding the foregoing,
if after your employment or service terminates the Company determines that it
could have terminated you for Cause had all relevant facts been known at the
time of your termination, then the Company may terminate this Option immediately
upon such determination, and you will be prohibited from exercising this Option
thereafter. In such event, you will be notified of the termination of this
Option.

 

If the date this Option terminates as specified above (other than as a result of
a termination for Cause) falls on a day on which the stock market is not open
for trading or on a date on which you are prohibited by Company policy (such as
an insider trading policy) from exercising the Option, the termination date
shall be automatically extended to the first available trading day following the
original termination date, but not beyond the Expiration Date.

Manner of Exercise: You may exercise this Option only if it has not been
forfeited or has not otherwise expired, and only to the extent this Option is
vested. To exercise this Option, you must comply with such exercise and notice
procedures as the Administrator may establish from time to time, including,
without limitation, payment of the exercise price and any applicable tax
withholding amounts. Unless otherwise

 

2



--------------------------------------------------------------------------------

determined by the Administrator, the payment of the exercise price and
applicable tax withholding amounts may be made at your election (i) in cash or
its equivalent (e.g., by check), (ii) in Shares having a Fair Market Value equal
to the aggregate exercise price for the Shares being purchased and satisfying
such other requirements as may be imposed by the Administrator (provided that
such Shares have been held by the Participant for no less than six months or
such other period, if any, as established from time to time by the Administrator
to avoid adverse accounting treatment under generally accepted accounting
principles) or (iii) partly in cash and partly in such Shares. To the extent
expressly permitted by the Administrator, the payment of the exercise price and
applicable tax withholding amounts may be made at your election by any of the
foregoing methods or by having the Company withhold from the Shares otherwise
issuable upon exercise a whole number of shares with a Fair Market Value equal
to the exercise price and applicable tax withholding amounts and issuing the net
number of remaining Shares to you. Notwithstanding anything to the contrary
herein, the amount to be withheld may not exceed the total minimum federal,
state and local tax withholding obligations associated with the transaction to
the extent needed for the Company and its Affiliates to avoid an accounting
charge.

 

A properly completed notice of stock option exercise (or such other notice as is
prescribed) will become effective upon receipt of the notice and any required
payment by the Company (or its designee); provided that the Company may suspend
exercise of the Option pending its determination of whether your employment will
be or could have been terminated for Cause and, if such a determination is made,
your notice of stock option exercise (or such other notice as is prescribed)
will automatically be rescinded.

 

If, following your death, your beneficiary or heir, or such other person or
persons as may acquire your rights under this Option by will or by the laws of
descent and distribution, wishes to exercise this Option, such person must
contact the Company and prove to the Company’s satisfaction that such person has
the right and is entitled to exercise this Option.

 

Your ability to exercise this Option, or the manner of exercise or payment of
withholding taxes, may be restricted by the Company if required by applicable
law or by the Company’s trading policies as in effect from time to time.

Restrictions on Resale

By accepting this Option, you agree not to sell any shares of Stock acquired
under this Option at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale.

 

3



--------------------------------------------------------------------------------

Transferability: You may not transfer or assign this Option for any reason,
other than by will or the laws of descent and distribution or as otherwise set
forth in the Plan. Any attempted transfer or assignment of this Option, other
than as set forth in the preceding sentence or the Plan, will be null and void.
Market Stand-Off: In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended (the “Securities Act”), you
agree that you shall not directly or indirectly sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer or agree to engage in any of the foregoing
transactions with respect to, any Shares acquired under this Option without the
prior written consent of the Company and the Company’s underwriters. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred eighty
(180) days. Recoupment; Rescission of Exercise: If the Administrator determines
that recoupment of incentive compensation paid to you pursuant to this Option is
required under any law or any recoupment policy of the Company, then this Option
will terminate immediately on the date of such determination to the extent
required by such law or recoupment policy, any prior exercise of this Option may
be deemed to be rescinded, and the Administrator may recoup any such incentive
compensation in accordance with such recoupment policy or as required by law.
The Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder and any exercise price and
withholding amount tendered by you with respect to any such incentive
compensation. Notice of Disqualifying Disposition: If this Option is designated
as an Incentive Stock Option and you sell Shares that were acquired through the
exercise of this Option within two years from the Grant Date or one year from
the date of exercise, you must notify the Administrator of the sale to permit
proper treatment of the compensation expense. Restrictions on Exercise, Issuance
and Transfer of Shares:

a.      General. No individual may exercise this Option, and no shares of Stock
subject to this Option will be issued, unless and until the Company has
determined to its satisfaction that such exercise and issuance will comply with
all applicable federal and state securities laws, rules and regulations of the
Securities and Exchange Commission, rules of any stock exchange on which shares
of Stock of the Company may then be traded, or any other applicable laws. In
addition, if required by underwriters for the Company, you agree to enter into a
lock-up agreement with respect to any shares of Stock acquired or to be acquired
under this Option.

 

4



--------------------------------------------------------------------------------

b.      Securities Laws. You acknowledge that you are acquiring this Option, and
the right to purchase the shares of Stock subject to this Option, for investment
purposes only and not with a view toward resale or other distribution thereof to
the public which would be in violation of the Securities Act. You agree and
acknowledge with respect to any shares of Stock that have not been registered
under the Securities Act, that: (i) you will not sell or otherwise dispose of
such shares of Stock, except as permitted pursuant to a registration statement
declared effective under the Securities Act and qualified under any applicable
state securities laws, or in a transaction which in the opinion of counsel for
the Company is exempt from such required registration, and (ii) that a legend
containing a statement to such effect will be placed on the certificates
evidencing such shares of Stock. Further, as additional conditions to the
issuance of the shares of Stock subject to this Option, you agree (with such
agreement being binding upon any of your beneficiaries, heirs, legatees and/or
legal representatives) to do the following prior to any issuance of such shares
of Stock: (i) to execute and deliver to the Company such investment
representations and warranties as are required by the Company; (ii) to enter
into a restrictive stock transfer agreement if required by the Board; and (iii)
to take or refrain from taking such other actions as counsel for the Company may
deem necessary or appropriate for compliance with the Securities Act, and any
other applicable federal or state securities laws, regardless of whether the
shares of Stock have at that time been registered under the Securities Act, or
otherwise qualified under any applicable state securities laws.

Miscellaneous:

•       This Option Agreement may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment or the
amendment is otherwise permitted without your consent by the Plan.

 

•       The failure of the Company to enforce any provision of this Option
Agreement at any time shall in no way constitute a waiver of such provision or
of any other provision hereof.

 

•       You will have none of the rights of a stockholder of the Company with
respect to this Option until Shares are transferred to you upon exercise of the
Option.

 

•       In the event any provision of this Option Agreement is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Option Agreement, and
this Option Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included in this Option Agreement.

 

5



--------------------------------------------------------------------------------

•       As a condition to the grant of this Option, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Option Agreement shall be interpreted by the
Administrator and that any interpretation by the Administrator of the terms of
this Option Agreement or the Plan, and any determination made by the
Administrator pursuant to this Option Agreement or the Plan, shall be final,
binding and conclusive.

 

•       This Option Agreement may be executed in counterparts.

BY SIGNING BELOW AND AGREEING TO THIS STOCK OPTION AWARD AGREEMENT, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.

 

LM FUNDING AMERICA, INC.

By: 

    [Name of Authorized Officer] [Name of Recipient]

Date:                                              

 

6



--------------------------------------------------------------------------------

LM FUNDING AMERICA, INC.

NOTICE OF STOCK OPTION EXERCISE

Your completed form should be delivered to:
                                                 ,
                                                 .

Phone:                                 

Fax:                                          
                                   . Incomplete forms may cause a delay in
processing your option exercise.

OPTIONEE INFORMATION

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR STOCK CERTIFICATE OR APPEAR IN THE BOOK ENTRY FOR YOUR SHARES.

Name:                                          
                                         
                                         
                                                                        

Street Address:                                          
                                         
                                         
                                                          

City:                                                               State:
                                                          Zip Code:
                                                     

Work Phone #: (            ) -              -                      Home Phone #:
(            ) -              -                     

Social Security #:              -              -             

DESCRIPTION OF OPTION(S) BEING EXERCISED

Please complete the following for each option that you wish to exercise.

 

Grant Date

   Type of Option
(specify ISO or
NQSO)    Exercise Price Per
Share    Number of Option
Shares Being
Purchased*    Total Exercise Price
(multiply Exercise Price Per
Share by Number of Option
Shares Being Purchased)         $       $            $       $            $   
   $            $       $            $       $     

Aggregate Exercise Price

            $     

 

* Must be a whole number only. Exercise of fractional Option Shares is not
permitted.

METHOD OF PAYMENT OF OPTION EXERCISE PRICE

Please select only one:

 

¨ Cash Exercise. I am enclosing a check or money order payable to “LM Funding
America, Inc.” for the Aggregate Exercise Price.

 

¨

Cashless Exercise (Available Only to the Extent Expressly Permitted by the
Company). I am exercising the Option pursuant to the cashless exercise
provisions provided for by the Company. The Company will withhold from the
Shares otherwise issuable upon exercise a whole number of shares with a Fair
Market Value equal to (or less than) the Aggregate Exercise Price, and will then
issue the net number of remaining Shares to me. If the whole number of Shares to
be withheld does not exactly equal my Aggregate Exercise Price, then the Company



--------------------------------------------------------------------------------

  will withhold the whole number of Shares necessary to cover my Aggregate
Exercise Price, and will issue a check to me equal to the Fair Market Value of
any fractional Share not needed. If your option is designated in the Option
agreement as an incentive stock option (“ISO”), then selecting this method of
payment may result in the Option losing its ISO status and being treated as a
nonqualified stock option for tax purposes.

 

¨ Share Delivery. I am enclosing the following certificate(s) for shares of LM
Funding America, Inc. common stock to pay for all or a part of the Aggregate
Exercise Price. The Fair Market Value of these shares will be determined as of
the date this form is received by the Company.

 

Certificate Number

  

Certificate Date

  

Number of Shares

The Company is instructed to apply the number of shares indicated above towards
the Aggregate Exercise Price. If the number of shares indicated above covers
less than the Aggregate Exercise Price, I also have enclosed (or will promptly
provide) a check or money order made payable to “LM Funding America, Inc.” for
the balance of the Aggregate Exercise Price. If the number of shares indicated
above covers more than the Aggregate Exercise Price, the Company will issue to
me a new stock certificate for the whole number of shares not needed to pay the
purchase price, and if necessary, a check in the amount of the Fair Market Value
of any fractional share.

 

¨ Cashless Exercise Through a Broker-Dealer. I have requested through the broker
specified below to (select only one):

 

¨ Sell to Cover. Sell or margin only enough of the option being exercised to
cover the Aggregate Exercise Price (and tax withholding, if elected below),
deliver the sale or margin loan proceeds directly to LM Funding America, Inc.,
and deposit the remaining shares and any residual cash in my brokerage account.

 

¨ Same-Day-Sale. Sell or margin all of the shares of common stock issuable upon
exercise of the options, deliver a portion of the sale or margin loan proceeds
directly to LM Funding America, Inc. to pay the Aggregate Exercise Price (and
tax withholding, if elected below), and deposit any remaining cash proceeds in
my brokerage account.

Sale Price*:                                          Sale Date*:
                                                                             

 

* The sale price and sale date are required in order to execute the cashless
exercise.

Broker-Dealer Name:                                          
                                         
                                         
                                         

Contact Person:                                          
                                         
                                         
                                                   

DWAC – Depository Trust Company (DTC) #:
                                         
                                                                                

Brokerage Account #:                                          
                                         
                                                                               

Broker Phone #: (            ) -              -              Broker Fax #:
(            ) -              -                                 

If your option is designated in the Option agreement as an ISO, then selecting
this method of payment may result in the Option losing its ISO status and being
treated as a nonqualified stock option for tax purposes.

* It is your responsibility to contact a broker to open a brokerage account and
sell your stock option shares. LM Funding America, Inc. WILL NOT send this form
to your broker.

CERTIFICATE OR BOOK ENTRY INSTRUCTIONS

Do not complete this portion if you elected a cashless exercise through a
broker-dealer. (Shares issued pursuant to a cashless exercise through a
broker-dealer will be automatically sent to your specified broker.)

 

2



--------------------------------------------------------------------------------

Please select only one:

Name(s) in which the purchased shares will be issued:

 

¨ In my name only

 

¨ In the names of my spouse and myself as community property

 

¨ In the names of my spouse and myself as joint tenants with the rights of
survivorship

Spouse’s name (if applicable):                                          
                                         
                                                                   

The certificate or notice of book entry for the purchased shares should be sent
to the following address (complete only if to be sent to a different address
than specified in Part 1):

Street Address:                                          
                                         
                                         
                                                                   

City:                                                               State:
                                                          Zip Code:
                                                             

METHOD OF SATISFYING TAX WITHHOLDING OBLIGATION

Please select only one. You do not need to complete this Part if you are
exercising incentive stock options (ISOs) or if you are a non-employee director
or consultant.

 

¨ Cash. I am enclosing a check or money order payable to “LM Funding America,
Inc.” for the withholding tax amount.

 

¨ Tax Amount Request. Please notify me of the amount of withholding taxes that
will be due as a result of this option exercise. I understand that, after
receiving notification of the withholding tax amount, I must immediately remit
to the Company a check or money order payable to “LM Funding America, Inc.” for
that amount. I understand that the Company will not process my option exercise
until it receives the check or money order covering the withholding tax amount
due.

 

¨ Share Delivery. I am enclosing the following certificate(s) for shares of LM
Funding America, Inc. common stock to pay for all or a part of the withholding
tax amount. The Fair Market Value of these shares (as defined in the Plan) will
be determined as of the date this form is received by the Company.

 

Certificate Number

 

Certificate Date

 

Number of Shares

The Company is instructed to apply the number of shares indicated above towards
the withholding tax amount. If the number of shares indicated above covers less
than the withholding tax amount, I also have enclosed (or will promptly provide)
a check or money order made payable to “LM Funding America, Inc.” for the
balance of the withholding tax amount If the number of shares indicated above
covers more than the withholding tax amount, the Company will issue to me a new
stock certificate or create a new book entry for the whole number of shares not
needed to pay the purchase price, and if necessary, a check in the amount of the
Fair Market Value of any fractional share.

 

¨ Share Withholding (Available Only to the Extent Expressly Permitted by the
Company). The Company is instructed to withhold that number of whole shares
otherwise issuable as a result of the exercise of the Option(s) having a Fair
Market Value on the date of exercise equal to the aggregate minimum federal,
state and local taxes required to be withheld. If such number of shares covers
more than the aggregate minimum taxes required to be withheld, the Company will
issue to me a check in the amount of the Fair Market Value of any fractional
share.

 

¨ Broker Exercise. I have elected to exercise my option(s) through a broker. The
broker will sell sufficient Shares to pay for the tax amount and will remit that
amount to LM Funding America, Inc.

ACKNOWLEDGEMENTS AND SIGNATURE

 

1. I understand that all sales of LM Funding America, Inc. common stock received
upon exercise of this option are subject to compliance with the company’s policy
on securities trades.

 

2. I hereby acknowledge that I have received and read a copy of the plan of LM
Funding America, Inc. under which the Option(s) listed above were issued and a
copy of the plan, and understand the tax consequences of an exercise.

 

3



--------------------------------------------------------------------------------

3. I understand that this Notice cannot be revoked. If I have selected a
cashless exercise through a broker-dealer, I personally guarantee that the
Aggregate Exercise Price and applicable taxes will be paid to LM Funding
America, Inc. in full in the event the Company does not receive the full amount
from the broker for any reason.

Signature:                                          
                                                
                                    Date:
                                                             

FOR COMPANY USE ONLY:

Received by the Company on                                          
                                         
                                                       .

 

4